UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ADESOJI FASHINA,
Plaintiff-Appellant,

v.                                                                    No. 97-2291

CHEVY CHASE, F.S.B., INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-96-3251-AW)

Submitted: June 30, 1998

Decided: August 4, 1998

Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

B. Mayo Robertson, Silver Spring, Maryland, for Appellant. David J.
Cynamon, Anne Marie Longobucco, SHAW, PITTMAN, POTTS &
TROWBRIDGE, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Adesoji Fashina ("Fashina") filed suit against his employer, Chevy
Chase, F.S.B., Inc. ("Bank"), alleging that he was terminated on the
basis of his national origin in violation of Title VII of the Civil Rights
Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.
1998). Fashina appeals the district court orders granting summary
judgment in the Bank's favor and denying Fashina's motion for
reconsideration of that order. Finding no reversible error, we affirm.

I.

Taking the facts in the light most favorable to Fashina, the non-
moving party, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986), Fashina and his wife worked as tellers in two different
branches of the Bank. The Bank discovered that two cashier's checks
were missing from the branch where Fashina's wife worked after
receiving calls from two brokerage houses about cashier's checks
they received in the mail with applications to open new accounts. The
applications were filed under different names but both listed a mailing
address of 1324 Bushwick Avenue, Brooklyn, New York.

The Bank conducted an internal investigation of the disappearance
and fraudulent use of the cashier's checks. The investigation revealed
that the cashier's check preceding the missing checks was issued by
Fashina's wife. Bank investigators questioned the employees, includ-
ing Fashina's wife, about the fraud, which investigators believed fit
the profile of a Nigerian fraud ring. When investigators questioned
Fashina's wife about the missing checks, she appeared nervous and
identified her husband as someone who might have information about
the stolen checks.

The Bank reviewed Fashina's personnel file and discovered that
Fashina listed as a reference on his employment application the name
of a relative whose address was on Bushwick Avenue in Brooklyn--
the street name appearing on the stolen checks. Bank investigators
then questioned Fashina about his connection to New York and the

                     2
stolen checks. Fashina first denied knowing anyone in New York but
changed his answer after investigators showed him his employment
application.

At the conclusion of the investigation, the Bank terminated Fashina
and his wife because it had lost confidence in them. Fashina filed a
complaint, alleging that the Bank discharged him on the basis of his
national origin. The district court granted the Bank's motion for sum-
mary judgment, assuming that Fashina satisfied the prima facie case
and finding that the Bank had proffered a legitimate, nondiscrimina-
tory reason--a loss of confidence stemming from the fraud
investigation--that Fashina failed to show was pretextual. This appeal
followed.

II.

On appeal, Fashina first claims that the district court erred in grant-
ing summary judgment in the Bank's favor because the parties con-
ceded that Fashina met the prima facie case, the Bank's reason was
not nondiscriminatory, and he demonstrated that the Bank's reason
was pretextual. Fashina contends that in reaching its decision, the dis-
trict court made an improper credibility determination.

We review the district court's grant of summary judgment de novo.
See Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1226 (4th Cir.
1998). Summary judgment is warranted whenever there exists no gen-
uine issue of material fact and the moving party proves that it is enti-
tled to judgment as a matter of law. See Anderson, 477 U.S. at 247-
48. "An employer is entitled to summary judgment if the plaintiff fails
to . . . raise a factual dispute regarding the employer's proffered rea-
sons for the alleged discriminatory act." Henson v. Liggett Group,
Inc., 61 F.3d 270, 274 (4th Cir. 1995). "The mere existence of a scin-
tilla of evidence in support of the plaintiff's position will be insuffi-
cient; there must be evidence on which the jury could reasonably find
for the plaintiff." Anderson, 477 U.S. at 252.

Assuming (as the district court did) that Fashina established a
prima facie case, see McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973), the burden shifts to the Bank to give a legitimate,
nondiscriminatory reason for the adverse treatment--Fashina's termi-

                     3
nation. See Texas Dep't of Community Affairs v. Burdine, 450 U.S.
248, 254 (1981). If the Bank comes forth with a legitimate reason for
the adverse treatment, then Fashina must show that the reason is pre-
textual and that the real reason for the adverse action was discrimina-
tion. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507-08
(1993).

The Bank proffered a legitimate, nondiscriminatory reason for
Fashina's termination--a loss of confidence resulting from the Bank's
investigation of the disappearance and fraudulent use of the cashier's
checks and from the connection between the address on the stolen
checks and the address listed as a reference on Fashina's employment
application. See Burdine, 450 U.S. at 254. Fashina contends on appeal
that the real reason for the termination is his national origin. To sup-
port this assertion, Fashina claimed that Bank investigators attributed
the fraud to a Nigerian fraud ring even before the investigation had
begun, were biased against Fashina and his wife during the inter-
views, and failed to ask all employees the same questions. Taking
these allegations as true, Fashina failed to show that the Bank's real
reason for terminating him was discrimination on the basis of national
origin. See Hicks, 509 U.S. at 507-08; Henson, 61 F.3d at 274. The
district court therefore properly granted summary judgment in the
Bank's favor.

III.

Fashina also asserts on appeal that the district court erred in deny-
ing his motion for reconsideration. Because Fashina's motion was not
filed within ten days of the entry of judgment, it must be construed
as a motion under Fed. R. Civ. P. 60(b), rather than under Fed. R. Civ.
P. 59(e). See In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992). Assuming
that Fashina satisfied the threshold criteria for filing a Rule 60(b)
motion, see National Credit Union Admin. Bd. v. Gray, 1 F.3d 262,
264 (4th Cir. 1993), he failed to state any grounds for relief. Where,
as here, the motion seeks reconsideration of legal issues already
addressed in an earlier ruling, the motion is not authorized by Rule
60(b) and rejection of the motion is not an abuse of discretion. See
CNF Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d 395, 401
(4th Cir. 1995). We therefore find no abuse of discretion in the district
court's denial of Fashina's Rule 60(b) motion. See Heyman v. M.L.

                    4
Mktg. Co., 116 F.3d 91, 94 (4th Cir. 1997) (stating standard of
review).

IV.

Accordingly, we affirm the district court's grant of summary judg-
ment in the Bank's favor and the denial of Fashina's Rule 60(b)
motion. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    5